           Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUDY MENDOZA,

                                Plaintiff,
                                                                1:20-CV-10010 (LLS)
                    -against-
                                                              ORDER OF DISMISSAL
 ROBERT MLADINICH,

                                Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who appears pro se and is presently incarcerated in the United States

Penitentiary in Lewisburg, Pennsylvania (“USP Lewisburg”), 1 brings this action against Robert

Mladinich, a private investigator who is located in New York, New York. Plaintiff seeks

$100,000 in damages. By order dated March 5, 2021, the court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 2 For the reasons set forth

below, the Court dismisses this action, but grants Plaintiff leave to file an amended complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,


       1
        Plaintiff filed this action while he was incarcerated in the Federal Metropolitan
Detention Center in Brooklyn, New York (“MDC Brooklyn”).
       2
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 2 of 6




572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted, emphasis in original).

                                          BACKGROUND

       Plaintiff alleges the following in his complaint: In or about September 2019, while

Plaintiff was incarcerated in USP Lewisburg, in solitary confinement, he hired Mladinich.

Plaintiff initially paid Mladinich $500, and asked him to procure transcripts from his criminal

action in the United States District Court for the Middle District of Pennsylvania. He also asked

Mladinich to get information from two experts. Plaintiff intended to file a posttrial motion in his

criminal action, and he required the information from the transcripts and the experts to support

that motion. Mladinich initially agreed only to get information from the two experts, and told

Plaintiff that he would have to get the transcripts himself. Plaintiff then told Mladinich that it was

difficult for him to procure the transcripts from solitary confinement and that he intended to use

the transcripts not only to support his posttrial motion, but also to support a civil action he

intended to bring against one of his former attorneys. Mladinich agreed to get the transcripts.

Plaintiff “asked for [Mladinich’s] fee and did not get an accurate response from him.” (ECF 2, at

3.)

       Thereafter, Mladinich did not respond to any of Plaintiff’s phone calls or letters. Months

after Plaintiff had filed posttrial motions in his criminal action, and after he had been sentenced

in December 2019, Plaintiff’s brother told him that Mladinich “had reached out to him and asked

for $200 to pay for the court transcripts.” (Id. at 3.) Plaintiff’s brother told Mladinich that he

would pay him if he got approval from Plaintiff.

       On March 10, 2020, Plaintiff was transferred to MDC Brooklyn. From MDC Brooklyn,

Plaintiff sent a letter to Mladinich stating his intent to sue Mladinich due to his failure to “meet


                                                   2
           Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 3 of 6




his obligation[s] [or] make an attempt to make further contact with [Plaintiff] after receiving the

$500. . . .” (Id.) In response, Mladinich sent to Plaintiff, via Plaintiff’s attorney, one of the two

court transcripts Plaintiff had requested. Mladinich also sent a letter to Plaintiff, dated June 12,

2020, “stating that ‘the plan was to forward these documents to [Plaintiff’s] sister, but she

stopped communicating with [Mladinich] for unknown reasons.’” (Id. at 3-4.)

        Mladinich’s “fraudulent schemes” caused Plaintiff to (1) be unprepared with respect to

his posttrial motions, (2) be unable “to use [the transcripts he requested] at his sentencing

[proceeding to seek] the lowest possible sentence,” (3) delay his appeal of his conviction, and

(4) delay his civil actions that he wished to pursue against his former attorney and against

prosecutors. (Id. at 4.)

                                            DISCUSSION

        The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, when a plaintiff asserts

claims under state law under the Court’s diversity jurisdiction, when the plaintiff and the

defendant are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000.

        “‘[I]t is common ground that in our federal system of limited jurisdiction any party or the

court sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.


                                                   3
            Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 4 of 6




574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

        Plaintiff alleges that Mladinich breached their agreement in which, in exchange for

payment, Mladinich agreed to obtain transcripts from Plaintiff’s criminal action and information

from experts. The Court therefore construes the complaint as invoking the Court’s diversity

jurisdiction and asserting a claim of breach of contract under state law.

A.      Diversity jurisdiction

        To establish the Court’s diversity jurisdiction, a plaintiff must first show that he and the

defendant are citizens of different states. See 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v.

Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’

diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where he is domiciled, which is defined as the

place where a person “has his true fixed home . . . and to which, whenever he is absent, he has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). An individual “has but one domicile.” Id. And

for diversity purposes, “[w]hen a prisoner is incarcerated in a state different from his previous

domicile, there is a rebuttable presumption that the prisoner retains his pre-incarceration

domicile rather than acquiring a new domicile.” Liverpool v. City of New York, No. 20-CV-4629,

2020 WL 3972737, at *3 (S.D.N.Y. July 13, 2020).

        There is a second component to diversity jurisdiction − the amount in controversy must

be in excess of the sum or value of $75,000. See § 1332(a). The sum claimed by a plaintiff will

control if it is made in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 288 (1938). The Court can dismiss a complaint for failing to plead that the amount in


                                                   4
           Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 5 of 6




controversy exceeds the sum or value of $75,000, but only if there is “a legal certainty from the

complaint that the plaintiff cannot recover sufficient damages to invoke [diversity] jurisdiction.”

Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982); Ochoa v. Interbrew Am.,

Inc., 999 F.2d 626, 629 (2d Cir. 1993) (“[I]n determining whether a challenged jurisdictional

amount has been met, district courts are permitted only to assess the allegations in a complaint

and not the validity of any asserted defenses.”).

B.     Plaintiff has failed to allege facts suggesting diversity jurisdiction

       Plaintiff seems to allege that Mladinich is a citizen of New York. But he does not state

his own state citizenship. He merely alleges that at the time of the alleged events giving rise to

his claims, he was incarcerated in USP Lewisburg, was then transferred to MDC Brooklyn, and

that he filed his complaint while incarcerated in MDC Brooklyn. He also fails to allege facts

sufficient to suggest that his claims satisfy the jurisdictional amount – an amount in excess of the

sum or value of $75,000. Plaintiff paid Mladinich an initial $500 for his services, and Mladinich

later sought an additional $200. Plaintiff seeks $100,000 in damages, alleging that the amount

“should not only cover the damages inflicted but should also deter [Mladinich] from committing

future shady dealings.” (ECF 2, at 5.) But he does not provide any facts to support that he is

entitled to that amount of damages. Accordingly, the Court dismisses this action for lack of

subject-matter jurisdiction. See Fed. Riv. P. 12(h)(3).

       But because Plaintiff is proceeding pro se, the Court grants him leave to file an amended

complaint in which he clearly shows that the Court may exercise its diversity jurisdiction to

consider his claim under state law.

                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.


                                                    5
            Case 1:20-cv-10010-LLS Document 7 Filed 03/10/21 Page 6 of 6




       The Court dismisses this action for lack of subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       The Court grants Plaintiff 30 days’ leave to file an amended complaint in which he

alleges facts that clearly show that the Court may exercise its diversity jurisdiction to consider

his claim. If Plaintiff fails to file an amended complaint within the time allowed, the Court will

enter judgment dismissing this action for lack of subject-matter jurisdiction. See id.

SO ORDERED.

 Dated:     March 10, 2021
            New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
